By the Court:

Monell, J.
Without expressing an opinion upon the other questions raised in this case, I think the judgment can be sustained on the ground that no conversion of the property by the defendants, or other liability, had been shown.
The bills of lading required the property to be delivered to consignees therein named, or to their assigns, and without a surrender of the bills or the consent of the consignees the defendants were not bound to deliver; and they had a right to require such surrender or consent, or, what they did require, an indemnity, against the bills. The cases in support of this position are Downs v. Greene (24 N. Y. R., 638); Keyser v. Harbeck (3 Duer, 373); Abbott on Shipping (7th ed., 435).
There was no dispute at the trial that the bills of lading were not surrendered; nor was it disputed that the plaintiff refused to furnish any indemnity against them. There was therefore no question for the jury. The plaintiff had failed to lay the foundation for a recovery upon either cause of action, and a verdict was properly directed for the defendants.
The judgment should be affirmed.